
	
		I
		111th CONGRESS
		2d Session
		H. R. 5586
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Mr. Payne (for
			 himself, Mr. Guthrie, and
			 Mr. Polis of Colorado) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To support high-achieving, educationally disadvantaged
		  elementary school students in high-need local educational agencies, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equity in Excellence Act of
			 2010.
		2.Equity in excellence grants
			(a)In generalTitle I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
				(1)by redesignating part I as part J;
			 and
				(2)by inserting after section 1830 the
			 following:
					
						IEquity in excellence grants
							1841.PurposeThe purpose of this part is to support
				high-need local educational agencies to develop programs that ensure that the
				rate of growth in academic achievement of high-achieving, educationally
				disadvantaged students in grades 1 through 4 who are served by the high-need
				local educational agencies is comparable to that of such students' more
				advantaged, high-achieving peers.
							1842.DefinitionsIn this part:
								(1)CohortThe term cohort means a group
				of high-achieving students in any of grades 1 through 4 who attend schools
				served by the same local educational agency.
								(2)Educationally disadvantaged
				studentThe term
				educationally disadvantaged student means a student who is from a
				low-income family, as determined by the measure of poverty used for the
				purposes of section 1113(a)(5) by the local educational agency serving the
				student.
								(3)Eligible entityThe term eligible entity
				means—
									(A)a high-need local educational
				agency;
									(B)a consortium of local educational agencies
				that includes a high-need local educational agency; or
									(C)an eligible partnership.
									(4)Eligible partnershipThe term eligible partnership
				means a partnership consisting of—
									(A)not less than 1 eligible high-need local
				educational agency; and
									(B)not less than 1 institution of higher
				education, or nonprofit organization, with significant expertise in educating
				students with gifts and talents.
									(5)High-achievingThe term high-achieving, when
				used with respect to a student, means a student who—
									(A)based on a valid and reliable assessment
				administered upon the student's entry into grade 1, is performing academically
				in the top 10 percent of the students entering grade 1 at the school, for any
				subgroup described in section 1111(b)(2)(C)(v)(II) that includes the student;
				or
									(B)is identified by the local educational
				agency or elementary school for gifted education services through teacher or
				family referrals.
									(6)High-need local educational
				agencyThe term
				high-need local educational agency means a local educational
				agency that meets the requirements of section 2102(3)(A).
								1843.Equity in excellence grants
								(a)Program authorized
									(1)In generalFrom amounts appropriated to carry out this
				part and not reserved under section 1845(b)(2), the Secretary is authorized to
				award demonstration grants, on a competitive basis, to eligible entities to
				enable the eligible entities to develop targeted interventions and academic
				services to ensure that, among the students served by high-need local
				educational agencies, the rate of growth in academic achievement of the cohort
				of high-achieving, educationally disadvantaged students is comparable to the
				cohort of such students' more advantaged, high-achieving peers.
									(2)DurationA grant awarded under this part shall be
				for a period of not more than 3 years and may be extended by the Secretary for
				an additional 2 years, in accordance with section 1845(a)(2).
									(b)ApplicationAn eligible entity desiring a grant under
				this part shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.
								1844.Authorized use of fundsAn eligible entity receiving a grant under
				this part shall use grant funds to carry out, for the cohorts of high-achieving
				students served by the high-need local educational agency participating in the
				eligible entity, all of the following activities:
								(1)Ensuring that assessments provide
				diagnostic information that informs instruction for high-achieving
				students.
								(2)Implementing evidence-based, innovative
				educational strategies, such as enrichment programs and academic acceleration
				strategies, designed to maximize the learning of high-potential and
				high-achieving students.
								(3)Procuring or utilizing high-quality
				instructional materials.
								(4)Carrying out training and professional
				development for school personnel involved in the teaching of high-achieving,
				educationally disadvantaged students, such as instructional staff, principals,
				counselors, and psychologists.
								(5)Conducting education and training for
				parents of high-achieving, educationally disadvantaged students to support
				educational excellence for such students.
								1845.Reports and data collection
								(a)Third-Year report
									(1)In generalAt the end of the third year of a grant
				under this part, the eligible entity receiving such grant shall prepare, and
				submit to the Secretary, a report regarding—
										(A)how grant funds were expended; and
										(B)the outcomes produced by the grant.
										(2)ReviewUpon review of a third-year report
				submitted by an eligible entity under paragraph (1), the Secretary may extend a
				grant awarded under this part for not more than 2 more years based on the
				eligible entity's performance.
									(b)Data collection
									(1)In generalThe Secretary, acting through the Director
				of the Institute of Education Sciences, shall—
										(A)collect data annually comparing
				longitudinal achievement levels of the cohorts of high-achieving, educationally
				disadvantaged students served by a grant under this part with such students'
				more advantaged peers; and
										(B)release such data for analysis by
				independent research institutions.
										(2)ReservationThe Secretary may reserve not more than 1
				percent of the total amount appropriated for this part to carry out subsection
				(a).
									1846.Rule of constructionNothing in this part shall be construed to
				prohibit a recipient of a grant under this part from serving high-achieving,
				educationally disadvantaged students simultaneously with students with similar
				educational needs in the same educational settings, where
				appropriate.
							.
				(b)Conforming amendmentsThe Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.) is further amended—
				(1)in the table of contents in section
			 2—
					(A)by striking the item relating to part I and
			 inserting the following:
						
							
								Part J—General
				Provisions
							
							;
				  
						and(B)by inserting after the item relating to
			 section 1830 the following:
						
							
								PART I—Equity in
				excellence grants
								Sec. 1841.
				Purpose.
								Sec. 1842.
				Definitions.
								Sec. 1843. Equity in
				excellence grants.
								Sec. 1844. Authorized
				use of funds.
								Sec. 1845. Reports
				and data collection.
								Sec. 1846. Rule of
				construction.
							
							;
					(2)in section 1304(c)(2) (20 U.S.C.
			 6394(c)(2)), by striking part I and inserting part
			 J; and
				(3)in section 1415(a)(2)(C) (20 U.S.C.
			 6435(a)(2)(C)), by striking part I and inserting part
			 J.
				3.Authorization of
			 appropriationsSection 1002 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6302) is amended
			 by adding at the end the following:
			
				(j)Equity in excellence grantsFor the purpose of carrying out part I,
				there is authorized to be appropriated $50,000,000 for fiscal year 2011 and
				each of the 5 succeeding fiscal
				years.
				.
		
